Citation Nr: 0326659	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-14 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to an initial compensable rating for the service-
connected residual chorioretinal scar of the right eye from 
chorioretinitis/choroidosis.  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

Patricia J. Welch, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO decision, which granted service 
connection for residual chorioretinal scar of the right eye 
from chorioretinitis/choroidosis and assigned a no percent 
rating, effective on October 12, 2001.  



FINDING OF FACT

The veteran's service-connected residual chorioretinal scar 
of the right eye from chorioretinitis/choroidosis is 
centrally located and is manifested by evidence of irregular 
image.  



CONCLUSION OF LAW

The criteria for the assignment of an increased rating of 10 
percent for the service-connected residual chorioretinal scar 
of the right eye from chorioretinitis/choroidosis are 
warranted.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002);  38 
C.F.R. §§ 4.1, 4.75, 4.84a including Diagnostic Code 6011 
(2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA 

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law on November 9, 2000, prior 
to receipt of the veteran's application to reopen his claim 
of service connection for a right eye disability.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003)).  The VCAA and the 
implementing regulations are therefore applicable to the 
issue on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on claimant's behalf.  

The claims file shows that, through its discussion in the 
Rating Decision (in May 2002) and Statement of the Case (in 
September 2002), the RO notified the veteran of the evidence 
needed to substantiate his claim.  

The RO also made reasonable efforts to assist the veteran in 
obtaining evidence for his claim.  The RO sought and obtained 
a medical evaluation in April 2002.  

Additionally, the RO provided the veteran with an opportunity 
for a hearing, which the veteran declined.  The veteran has 
affirmatively indicated that there is no other medical 
evidence related to the issue at hand.  

The Board is unaware of any existing additional evidence, 
which is available in connection with this appeal as 
reflected in the decision hereinbelow.  

Accordingly, the Board is satisfied that, for the purposes of 
this decision, all relevant evidence has been properly 
developed.  38 U.S.C.A. § 5103A (West Supp. 2002).  


B.  Increased Rating

In this case, the veteran maintains that an initial 
compensable rating is warranted for his service-connected 
residual chorioretinal scar of the right eye from 
chorioretinitis/choroidosis.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (2003).  

Where service connection is in effect for only one eye, the 
visual acuity in the nonservice-connected eye is considered 
to be normal (20/40 or better) unless there is blindness.  38 
U.S.C.A. § 1160;  38 C.F.R. §§ 3.383, 4.84a including 
Diagnostic Code 6079 (2003).  

Visual acuity is to be measured based on the best distant 
vision obtainable after the best correction by glasses, 
unless there is a difference of more than four diopters of 
spherical correction between the two eyes, or in cases of 
keratoconus in which contact lenses are medically required.  
38 C.F.R. § 4.75 (2003).  

The veteran's service-connected residual chorioretinal scar 
of the right eye from chorioretinitis/choroidosis is 
currently evaluated as non-compensable under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6079 (2003).  

Under this Diagnostic Code, a zero percent rating is assigned 
where visual acuity is 20/40 in both eyes.  A 10 percent 
rating requires any of the following combinations: visual 
acuity of 20/100 in one eye and visual acuity of 20/40 in the 
other eye; visual acuity of 20/70 in one eye and visual 
acuity of 20/40 in the other eye; or visual acuity of 20/50 
in one eye and visual acuity of 20/40 in the other eye.  

The Board notes from the April 2002 VA examination, that the 
veteran's current best corrected visual acuity at distance is 
20/25 and 20/40 in the right and left eye respectively, and 
at near, was 20/20 in both eyes.  

Therefore, the veteran does not meet the criteria for a 
compensable rating for impairment of central visual acuity 
under 38 C.F.R. § 4.84a including Diagnostic Code 6079 
(2003).  

However, the Board notes that another potentially applicable 
Diagnostic Code is 38 C.F.R. § 4.84a, Diagnostic Code 6011 
(2003).  Diagnostic Code 6011 provides for a maximum 10 
percent disability rating for centrally located, localized 
scars, atrophy or irregularities of the retina, with 
irregular, duplicated, enlarged, or diminished image.  38 
C.F.R. § 4.84a, Diagnostic Code 6011 (2003).  

The VA eye examination in April 2002 showed the veteran's 
visual acuity uncorrected at distance was 20/80 in the right 
eye and the left eye.  The visual acuity uncorrected at near 
was 20/30 and 20/20 in the right and left eye, respectively.  
The visual acuity best corrected at distance was 20/25 and 
20/40 in the right and left eye, respectively.  The 
refractive findings for the right eye were; -2.00 sphere, 
+3.00 cylinder, axis 15 degrees.  The refractive findings for 
the left eye were; -1.50 sphere, +2.00 cylinder, axis 165 
degrees.  The visual acuity best corrected at near was 20/20 
in both eyes.  

The confrontation of visual field was abnormal in the right 
eye and normal in the left eye.  The ocular motility and 
external exam were within normal limits.  The pupils were 
3mm, and no afferent papillary defect was noted in either 
eye.  The intraocular pressures by tunnel pin were 14 and 12 
in the right and the left eye respectively. 

The April 2002 VA examination record states that evaluation 
of the anterior segment revealed 2+ cortical and 1+ nuclear 
sclerotic changes of the lens of both eyes.  An evaluation of 
the posterior segment revealed disks that were flat with 
sharp margins.  The cup/disk ratio was 0.3 in both eyes.  

In the right eye there was a large chorioretinal scar of 
approximately two disk diameters in size in the 
inferotemporal aspect.  The maculae, vessels and periphery 
were within normal limits.  In the left eye the posterior 
pole was within normal limits.  

The VA examiner diagnosed the veteran with chorioretinal scar 
of the right eye, myopia and presbyopia.  

In the medical records from the Jervey Eye Group dated 
December 1985, diagrams of the veteran's right eye depict  
the location of the chorioretinal scar near the center of the 
right eye.  

Upon careful review of the entire medical record, the Board 
finds that the current objective findings are more consistent 
with the rating criteria for a 10 percent rating under 
Diagnostic Code 6011 for a retinal scar.  

Applying the criteria set forth above to the facts of this 
case, the Board concludes that the veteran is entitled to an 
initial rating of 10 percent for service-connected residual 
chorioretinal scar of the right eye from 
chorioretinitis/choroidosis.  

The Board has also considered that eye disorders may be rated 
based on contraction of visual fields.  See 38 C.F.R. 
§§ 4.76, 4.76a, and 4.84a, Diagnostic Code 6080. (2003).  
Whether the veteran's disability would meet the criteria for 
a higher rating under 38 C.F.R. § 4.84a, Diagnostic Code 6080 
is the subject of further discussion hereinbelow.  



ORDER

An initial rating of 10 percent for the service-connected 
residual chorioretinal scar of the right eye from 
chorioretinitis/choroidosis is granted subject to the 
regulations governing the payment of VA monetary funds.  



REMAND

The medical records are unclear as to the extent of 
impairment on the veteran's field vision caused by the 
service-connected chorioretinal scar.  The current visual 
field testing evidence contained in the medical records is 
inconclusive for purposes of determining whether the 
veteran's right eye disability meets the criteria for a 
higher rating under 38 C.F.R. § 4.84a, Diagnostic Code 6080 
(2003).  

Additionally, there is no evidence in the claims file that 
the RO considered the applicability of the rating criteria 
for evaluating impairment of field vision.  Such 
consideration would include 38 C.F.R. § 4.84a including 
Diagnostic Code 6009, for eye injuries.  

In his statements to the Board, the veteran mentions 
"specks" in his field of vision in the right eye several 
times; however, the effect these "specks" have on the 
veteran's vision, if any, is not specifically addressed in 
any of the medical records.  

Based on the foregoing, the Board finds that another VA eye 
examination is warranted in that the degree of impairment of 
the veteran's field vision resulting from his residual 
service-connected chorioretinal scar of the right eye may 
more nearly approximate the criteria for a higher rating 
under 38 C.F.R. § 4.84a, Diagnostic Codes 6009 or 6080 
(2003).  

In considering another examination to assess field vision 
impairment, which may entitle the veteran to a higher rating, 
the Board also notes that in October 2001 the veteran was 
notified of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

However, in light of our decision, the RO needs to notify the 
veteran of all the requirements of the VCAA with regard to a 
higher rating.  A review of the record on appeal shows that, 
although the RO referred to the enactment of the VCAA in 
October 2001, the veteran was not properly apprised of the 
redefined obligations of the VA as contained in the VCAA, 
with regard to what information or evidence was required to 
grant his claim for a higher rating.  

Thus, on remand the RO must ensure compliance with the notice 
and duty to assist provisions contained in the VCAA, to 
include sending any additional letters to the veteran or 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Specifically, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the RO must also ensure that the veteran has been 
afforded the requisite time and opportunity to respond.  In 
that regard, the RO should be mindful of Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), wherein the 
Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

The Court thus invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  This conclusion is similar to that one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file 
and take appropriate steps to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  This includes issuing 
any additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what VA has done and will do to 
assist him in substantiating his claim of 
an initial rating in excess of 10 percent 
for the service-connected right eye 
chorioretinal scar.  All VCAA notice 
obligations must be satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should arrange for the veteran 
to undergo a VA eye examination.  The 
claims folder must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should, in particular, evaluate 
the veteran's field vision, and render an 
opinion on the extent of impairment of 
the veteran's field vision caused by the 
chorioretinal scar. All clinical findings 
in that regard, should be set out in the 
report of examination.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim of a 
higher rating for the service-connected 
right eye chorioretinal scar.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



